Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-185632, 333-206788, and 333-215643) of Nexstar Media Group, Inc. (formerly Nexstar Broadcasting Group, Inc.) of our report dated March 28, 2017 relating to the financial statements of Mission Broadcasting, Inc., which are incorporated by reference in Nexstar Media Group, Inc.’s Annual Report on Form 10-K, which appears in this Form 10-K. /s/ PricewaterhouseCoopers LLP Dallas, Texas
